DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Faustino A. Lichauco on 06/01/2021.
The application has been amended as follows:
In the claims:
“surface, wherein,” in claim 23, line 2 has been changed to -- surface and wherein, --.
“lie on” in claim 24, line 3 has been changed to -- face --.
“arrangement to” in claim 26, line 5 has been changed to -- engagement with --.
“machine, wherein” in claim 31, line 3 has been changed to -- machine and wherein --.
Replace claim 19 with the following:
-- The apparatus of claim 18, wherein said second segment's upper connection-element comprises an upper contact-surface that faces said third segment and said second segment's lower connection-element comprises a lower contact-surface that faces said first segment. --
Replace claim 22 with the following:
-- The apparatus of claim 21, wherein said guide section of said second segment comprises an upper face surface that faces said first segment and a lower face surface that faces said third segment. --
Replace claim 29 with the following:
-- The apparatus of claim 16, wherein, in each state of said length-adjustable section, said segments are arranged to guide each cap through said cap passage continuously through at least two adjoining segments, wherein each cap has a diameter and wherein each segment extends along said cap passage by less than half of the diameter of each cap. --
Replace claim 32 with the following:
-- The apparatus of claim 16, wherein, in said extended state, gaps form in said cap passage as a result of spaces that separate pairs of the segments from each other. --
Replace claim 33 with the following:
-- The apparatus of claim 16, wherein each of the segments comprise funnel-shaped guide elements that are pushed into engagement with one another to guide plural sides of each cap and to collectively form said cap passage. --
Replace claim 34 with the following:
-- The apparatus of claim 16, wherein, in each state of said length-adjustable section, said segments are arranged to guide each cap through said cap passage continuously through at least two adjoining segments, wherein said cap passage has a width and wherein each segment extends in a direction of movement of each cap through said cap passage by less than said width. --

Allowable Subject Matter
Claims 16-35 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the prior art taken alone or in combination fails to disclose or render obvious a telescopic cap-supply that supplies caps for closing containers, said telescopic cap-supply comprising a cap passage having a length-adjustable section, wherein adjustment of a length of said length-adjustable section causes said length-adjustable section to transition between an extended state and a collapsed state, wherein first, second, and third segments form said cap passage, and wherein each of said segments is secured to an adjoining segment in such a way that two adjoining segments are movable relative to each other.
The combination of these limitations makes independent claim 16 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731